     CASE 0:15-cr-00329-JNE-KMM Document 102 Filed 09/18/19 Page 1 of 12



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA
                            Criminal No. 15-329 (JNE)

UNITED STATES OF AMERICA,                )
                                         )
                    Plaintiff,           )
                                         )      GOVERNMENT’S POSITION
             v.                          )      WITH RESPECT TO SENTENCING
                                         )
NEGAR GHODSKANI,                         )
                                         )
                  Defendant.             )


       The United States of America, by and through its attorneys Erica H. MacDonald,

United States Attorney for the District of Minnesota, Assistant United States Attorney

Charles J. Kovats, Jr., and United States Department of Justice Trial Attorney David C.

Recker, hereby submits its position with respect to the sentencing of defendant Negar

Ghodskani (hereafter “Ms. Ghodskani” or “the defendant”).

I.     THE CASE AGAINST THE DEFENDANT

       A.    The Charge of Conviction

       On August 9, 2019, the defendant, Ms. Negar Ghodskani, pleaded guilty to

conspiracy to defraud the United States, in violation of 18 U.S.C. § 371. This offense

carries a statutory maximum sentence of five years’ imprisonment, a three-year term of

supervised release, a $250,000 fine, and a $100 special assessment.
    CASE 0:15-cr-00329-JNE-KMM Document 102 Filed 09/18/19 Page 2 of 12



       B.     The Defendant’s Offense and Relevant Conduct

              1.     The Factual Basis in the Plea Agreement

       As agreed to by the parties in the plea agreement:

                    Background on Green Wave Telecommunication

       Since its incorporation in 2009, defendant Green Wave Telecommunication, Sdn

Bhn, (“Green Wave”), a Malaysian company located in Kuala Lumpur, Malaysia operated

as a front company for Fanavar Moj Khavar (“Fana Moj”), an Iranian company located in

Tehran, Iran. Members of the conspiracy, including co-conspirator M.R., co-defendant

Alireza Jalali (“Jalali”), and others, with some assistance from the defendant, established

and operated Green Wave to engage in foreign commerce from Malaysia that would not

be possible from Iran because such commerce would violate international sanctions and

United States law. The defendant’s role in setting up Green Wave came both at the

direction of co-conspirator M.R. and other high-level executives at Fana Moj.

                                Background on Fana Moj

       Fana Moj specializes in both broadcast communications and microwave

communications. It also designs and produces digital video broadcasting equipment and

supplies microwave radio systems and wireless broadband access in Iran. During the

scope of her employment at Fana Moj, the defendant understood that Fana Moj’s principal

customer was the Islamic Republic of Iran Broadcasting (“IRIB”). The IRIB was and is

owned by the Government of Iran and operates the main television and radio broadcasting

networks in Iran.

                                            2
    CASE 0:15-cr-00329-JNE-KMM Document 102 Filed 09/18/19 Page 3 of 12



      Defendant Ghodskani was a Tehran-based employee of Fana Moj from 2008 until

in or about late 2011. During the period of her employment, defendant Ghodskani was a

member of the Commerce Department at Fana Moj.           As described in detail below,

beginning as early as August 2010 and continuing through 2011 (when she left her

employment at Fana Moj), defendant Ghodskani falsely represented herself as an employee

of Green Wave to U.S. Companies in order to acquire unlawfully sensitive export-

controlled technology from the United States on behalf of Fana Moj.

      M.R. was nominally the director of Green Wave but officially a Tehran-based

employee of Fana Moj during the pendency of the conspiracy. M.R. also was a member

of the Commerce Department at Fana Moj and the supervisor/superior of both defendants

Ghodskani and Jalali.

                             The Object of the Conspiracy

      During the course of the conspiracy of which defendant Ghodskani was a member,

defendant Green Wave was used by the defendant, co-defendant Jalali, co-conspirator

M.R., and others, to acquire unlawfully sensitive export-controlled technology from the

United States on behalf of Fana Moj. In order to accomplish the acquisition, the members

of the conspiracy would conceal the ultimate unlawful destination of the exported

technology (Iran) through false statements, unlawful financial transactions, and other

means. When defendant did so, it was based on the specific directions and instructions of

co-conspirator M.R. and other employees of Fana Moj.



                                           3
    CASE 0:15-cr-00329-JNE-KMM Document 102 Filed 09/18/19 Page 4 of 12



                            Relevant Actions of the Defendant

        During the course of the conspiracy, Ghodskani would participate in foreign

commerce to acquire technology, typically microelectronics, on behalf of Fana Moj.

Specifically, Ghodskani would contact producers of the sought-after technology, solicit an

agreement to purchase, and negotiate the purchase and delivery of these items with the

selling company. When engaged in these transactions with U.S. companies, defendant

Ghodskani would represent herself as an employee of Malaysia-based Green Wave. To

defendant’s knowledge, in nearly all cases, the purchased goods would be delivered to

Green Wave’s office in Malaysia but then re-shipped to Iran.

        In order to accomplish the purchase of goods, defendant Jalali, at the direction of

both M.R. and Ghodskani, would facilitate the receipt of funds from co-conspirator M.R.

and Fana Moj, through a money exchanger, to the bank account of Green Wave held at a

Malaysia-based bank. Green Wave would then wire funds from that bank to the selling

company.     Defendants Jalali, Ghodskani, and M.R. all understood that this payment

system was required because Iran-based Fana Moj, due to economic sanctions imposed by

the United States and other countries, could not conduct lawfully the financial transactions

required to purchase these goods directly.

        When the export-controlled technology was received by Green Wave in Malaysia,

Jalali repackaged and unlawfully exported the items from Malaysia to Fana Moj in Tehran,

Iran.



                                             4
    CASE 0:15-cr-00329-JNE-KMM Document 102 Filed 09/18/19 Page 5 of 12



       Defendants Jalali and Ghodskani, co-conspirator M.R., and others knew that

virtually all of the items that Green Wave purchased and reshipped to Iran were ordered by

co-conspirator M.R. or co-defendant Ghodskani on behalf of Fana Moj and ultimately paid

with funds provided by Fana Moj. Further, Jalali, Ghodskani, and M.R. were aware of the

inability of Iranian companies such as Fana Moj in Iran to conduct business transactions in

U.S. dollars. They also were aware that Fana Moj needed to pay for the items it directed

Green Wave to purchase using money exchangers located, in among other locations, the

United Arab Emirates, in violation of U.S. law.

       The investigation revealed several unlawful exports of export-controlled technology

from the U.S. Companies to Iran via Green Wave in Malaysia. Shipping records show

that the controlled technology was sent to Green Wave in Malaysia, repackaged, and then

shipped to an Iranian company in Tehran. These shipments include the following:

              a.     On February 22, 2011, TNT shipped 47 converters (item number

       AD9254BCPZ-150) purchased from Minnesota-based U.S. Company 1 by Green

       Wave, to Fana Moj in Iran.

              b.     On August 25, 2011, TNT shipped 40 synthesizers (item number

       HMC698LP5E) purchased from Massachusetts-based U.S. Company 2 by Green

       Wave, to Fana Moj in Iran.

              c.     On August 29, 2011, TNT shipped 110 synthesizers (item number

      HMC698LP5E) purchased from Massachusetts-based U.S. Company 2 by Green

      Wave, to Fana Moj in Iran.

                                            5
    CASE 0:15-cr-00329-JNE-KMM Document 102 Filed 09/18/19 Page 6 of 12



              2.      Additional Facts Regarding the Offense Conduct

       In addition to the facts contained in the plea agreement, the Court should also

consider the important national interest implicated by this prosecution. The United States,

among many other countries, have imposed sanctions against Iran based on that country’s

continued support of international terrorism, as well as its development of a nuclear

program. (PSR ¶ 8). Pursuant to the Department of Treasury’s Iranian Transactions and

Sanctions Regulations (“ITSR”), “no goods, technology or services may be exported, re-

exported, sold, or supplied to Iran, directly or indirectly from the United States . . . without

authorization.” (Id). Here, the items purchased by the defendant were shipped to Iran to

be used by entities that have been listed on the Department of the Treasury Specially

Designated Nations List. (PSR ¶ 10).

              3.      The Pertinent Guideline Calculations Agreed to by the Parties

       In the plea agreement, the parties agreed to the following Guideline calculations:

Base Offense Level, § 2M5.1(a)(1):                 26      (Plea Agreement, para. 6(a))

Acceptance of Responsibility, § 3E1.1(a) :         -3      (Id. para. 6(c))


       The parties also agreed that the defendant’s criminal history category would likely

be I. (Id. para. 6(c)). Accordingly, the parties concluded that the defendant’s Sentencing

Guidelines range would be 46-57 months’ imprisonment. (Id. para. 6(d)).




                                               6
       CASE 0:15-cr-00329-JNE-KMM Document 102 Filed 09/18/19 Page 7 of 12



II.      THE PSR’s CALCULATIONS AND RECOMMENDATIONS.

         On or about September 9, 2019, the United States Probation Office disclosed the

PSR in this case. The PSR calculates the defendant’s applicable guideline range at 46-57

months’ imprisonment, based on a total offense level of 23, criminal history category I,

and a statutory maximum sentence of 5 years’ imprisonment. (PSR ¶ 57). The PSR also

sets forth the statutory maximum periods of supervised release (3 years) and probation (5

years). (PSR ¶¶ 60, 62). The PSR’s calculations are aligned with those agreed to by the

parties.

         The government has no objections to the PSR and agrees with the factual summary

contained therein. The government does not anticipate a need for an evidentiary hearing

at sentencing.

III.     THE GOVERNMENT’S ANALYSIS UNDER 18 U.S.C. § 3553(a).

         In Gall v. United States, 552 U.S. 38 (2007), the Supreme Court set forth the

appropriate sentencing methodology: the district court calculates the advisory Guidelines

range and, after hearing from the parties, considers the 18 U.S.C. § 3553(a) factors to

determine an appropriate sentence. The district court may not assume that the Guidelines

range is reasonable, but instead “must make an individualized assessment based on the

facts presented.”    Id. at 50.   If the court determines that a sentence outside of the

Guidelines is called for, it “must consider the extent of the deviation and ensure that the

justification is sufficiently compelling to support the degree of the variance.” Id.



                                             7
    CASE 0:15-cr-00329-JNE-KMM Document 102 Filed 09/18/19 Page 8 of 12



        A.    Nature and Circumstances of the Offense.

        The Executive Branch has determined, as a matter of foreign policy and national

security, that the threat posed by the government of Iran is so severe that only sanctions

and a trade embargo on certain U.S.-origin goods, technology, and services are adequate

to protect the interests of the United States. That determination is within the sound

judgment of the Executive Branch.

        The defendant’s enduring role in accomplishing the export of tens of thousands of

dollars of U.S.-origin goods to Iran undermined U.S. sanctions against Iran and the

Executive Branch’s repeated declarations that the actions of the government of Iran is a

threat to national security. The Sentencing Commission has highlighted the seriousness

of violations of U.S. sanctions against Iran by assigning a base offense level of 26 to the

offense. The government respectfully submits that the Court should give considerable

weight to the Sentencing Commission’s determination when fashioning a sentence in this

case.

        The application notes to U.S.S.G. § 2M5.1 outline relevant factors courts should

consider when evaluating the nature and circumstances of a sanctions violation. Those

circumstances are: (1) the degree to which the violation threatened a security interest of the

United States; (2) the volume of commerce involved; (3) the extent of planning or

sophistication; and (4) whether there were multiple occurrences involved. If any of these

are present in an extreme form, a departure may be warranted.            U.S.S.G. § 2M5.1,

application note 2. Though none of these factors is present in an “extreme form” in this

                                              8
    CASE 0:15-cr-00329-JNE-KMM Document 102 Filed 09/18/19 Page 9 of 12



case, each factor is present; thus, the serious nature of the offense supports the imposition

of a prison sentence.

     As to the first factor, the defendant’s criminal conduct was serious and implicated the

security interest of the United States. Strengthening of the economy of a country that

supports international terrorism is exactly what the embargo was designed to avoid. See

United States v. Homa Int’l Trading, 387 F.3d 144, 146 (2d Cir. 2004) (“The “obvious

purpose” of the President’s Executive Order prohibiting certain transactions with Iran “is

to isolate Iran from trade with the United States”). This case did not involve the purchase

of ordinary consumer items (i.e., a television) from a United States vendor by an ordinary

citizen in Iran. Here, the unlawful scheme was aimed at thwarting the sanctions regime

and the defendant repeatedly engaged in a conspiracy that targeted controlled United States

technology and caused it to be transshipped from Malaysia to Iran where it could be used

by the IRIB, a Specially Designated National and the Government of Iran.

       As to the second factor, the volume of commerce involved was not insubstantial.

The defendant involved herself in a lengthy scheme to obtain technology from U.S.

Companies. The fact that others, including the defendant’s co-conspirators and superiors,

were more heavily involved than the defendant in the illegal scheme does not detract from

the overall volume of the commerce involved.

       As to the third factor, the defendants’ unlawful scheme required significant

planning. The front company, Green Wave, needed to be established in Malaysia and used

as the United States-facing entity behind which Fana Moj hid.            Using this façade,

                                             9
    CASE 0:15-cr-00329-JNE-KMM Document 102 Filed 09/18/19 Page 10 of 12



defendant Ghodskani and others used a Green Wave email account to inquire of U.S.

Companies about pricing and supply of controlled items. The defendants also organized

a complicated financial exchange to permit Fana Moj’s financial assets – located in Iranian

banks and subject to sanctions – to flow to Malaysian banks so that they could be used,

apparently legitimately, to buy the equipment Fana Moj sought. Further, the defendants

also caused false export documentation to be filed in an effort to conceal this illegal conduct

from detection by law enforcement and the U.S. Companies.

       As to the fourth factor, the defendant admitted in her guilty plea that she was

involved in multiple occurrences of shipping U.S. technology to Iran.             Indeed, the

transactions involving both U.S. Company 1 and U.S. Company 2 described in the factual

basis represent only a small fraction of the business Green Wave did with these companies.

       B.     History and Characteristics of Defendant.

       Ms. Ghodskani is a 40 year-old Iranian citizen. (PSR ¶ 45). She grew up in Iran

and is well educated, including earning an Masters in Business Administration. (PSR ¶¶

45, 47). She is married and has a young child. (PSR ¶ 46). In 2012, Ms. Ghodskani left

Iran (and her employment with Fana Moj), moved to Australia, and remained there –

gainfully employed – until her arrest and subsequent extradition to the United States in

2019. (PSR ¶ 46). She has no known criminal history. (PSR ¶¶ 41).             The defendant’s

intelligence and education, apparently stable and supportive family, and acceptance of

responsibility for her crime suggest that the defendant has good prospects for a successful

following her release from custody, so long as she remains law-abiding.

                                              10
   CASE 0:15-cr-00329-JNE-KMM Document 102 Filed 09/18/19 Page 11 of 12



       C.     The Need for the Sentence to Afford Adequate Deterrence to Criminal
              Conduct, and the Need for the Sentence Imposed to Protect the Public.

       In this case, there is a need for both individualized and general deterrence.

Individualized deterrence is that which discourages a defendant from ever committing such

a crime again. General deterrence is the public response necessary to deter other people

from committing similar crimes.      “Congress specifically made general deterrence an

appropriate consideration . . . and we have described it as ‘one of the key purposes of

sentencing.’” Ferguson v. United States, 623 F.3d 627, 632 (8th Cir. 2010) (quoting United

States v. Medearis, 451 F.3d 918, 920 (8th Cir. 2006)).

       The seriousness of the defendant’s crime warrants a sentence that would deter others

from undermining U.S. foreign policy and national security interests by flouting export

restrictions and sanctions regimes such as those against Iran. Sentences in “white-collar”

crime cases – such as this one – can have a substantial deterrent effect, arguably more so

than in any other area of criminal law. See United States v. Bergman, 416 F. Supp. 496,

500 (S.D.N.Y. 1976) (crimes that are “deliberate, purposeful, continuing, non-impulsive,

and committed for profit are among those most likely to be generally deterrable by

sanctions most shunned by those exposed to temptation.”); see generally, Richard Frase,

Punishment Purposes, 58 Stanford L. Rev. 67, 80 (2005); Elizabeth Szockyj, Imprisoning

White Collar Criminals?, 23 S. Ill. U. L. J. 485, 492 (1998).

       Through its just punishment of the defendant in this case, the Court can send an

appropriate message that export violations are – as Congress and the President designed


                                            11
      CASE 0:15-cr-00329-JNE-KMM Document 102 Filed 09/18/19 Page 12 of 12



them to be – significant matters that warrant real punishment. In light of the defendant’s

actions, a serious sentence would serve to communicate the importance with which the

United States views its own national security.

        D.       The Kinds of Sentences Available, the Need to Avoid Disparities and the
                 Sentencing Guidelines and Related Policy Statements.

        The Court should avoid unwarranted sentencing disparities by imposing a term of

imprisonment that is in line with the sentence imposed upon Ms. Ghodskani’s co-defendant

Alireza Jalali. However, the Court should be mindful that Mr. Jalali’s sentence included a

two-level role adjustment downward based on the minor role he played in this offense. Ms.

Ghodskani, as Mr. Jalali’s supervisor, deserves no such role adjustment. Indeed, the sentence

imposed by the Court should reflect the increased culpability of this defendant when compared

to Mr. Jalali.

IV.     CONCLUSION

        The government believes that a sentence at or near the Guideline range is

appropriate and necessary to satisfy the factors described in 18 U.S.C. § 3553(a).

Dated: September 18, 2019                         Respectfully Submitted,

                                                  ERICA H. MACDONALD
                                                  United States Attorney

                                                  s/ Charles J. Kovats, Jr.
                                                  _________________________
                                                  CHARLES J. KOVATS, JR.
                                                  Assistant United States Attorney

                                                  DAVID C. RECKER
                                                  Trial Attorney
                                                  Department of Justice

                                             12
